Ehrlich, C. J.,
(dissenting.) The plaintiff swears that on March 11, 1891, the defendant purchased of the plaintiff’s assignor a bill of cigars worth $67.60, stating that he was perfectly responsible, and doing a large business, and that within a few days thereafter the defendant failed, and made a general assignment, claiming to be insolvent. These facts were not denied, for the motion to vacate the order of arrest was made on the original papers. Unexplained, the facts warranted the order, and the motion to vacate it was properly denied. The point that the facts were not within the plaintiff’s knowledge is without force. He has sworn to them, and they are inferentially within his knowledge. He may have been present at the time. Upon the record the order appealed from must be affirmed, with costs.